The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 7, 2014

                                       No. 04-14-00765-CR

                                     Edward Rene FLORES,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR3773
                       Honorable Philip A. Kazen, Jr., Judge Presiding


                                         ORDER
       Appellant entered into a plea bargain with the State, pursuant to which appellant pleaded
nolo contendere to the offense of aggravated assault with a deadly weapon. As part of his plea
bargain, appellant signed a separate “Waiver of Appeal” that states:

       I understand that upon my plea of guilty or nolo contendere, where the
       punishment does not exceed that recommended by the prosecutor and agreed to
       by me, my right to appeal will be limited to only: (1) those matters that were
       raised by written motion filed and ruled on before trial, or (2) other matters on
       which the trial court gives me permission to appeal. I understand that I have this
       limited right to appeal. However, as part of my plea bargain agreement in this
       case, I knowingly and voluntarily waive my right to appeal under (1) and (2) in
       exchange for the prosecutor’s recommendation, provided that the punishment
       assessed by the court does not exceed our agreement.

        The trial court imposed sentence in accordance with the agreement and signed a
certificate stating this “is a plea-bargain case, and the defendant has NO right of appeal” and “the
defendant has waived the right of appeal.” See TEX. R. APP. P. 25.2(a)(2). Appellant timely filed
a notice of appeal. The clerk’s record, which includes the trial court’s rule 25.2(a)(2)
certification and a written plea bargain agreement, has been filed. See TEX. R. APP. P. 25.2(d).
This court must dismiss an appeal “if a certification that shows the defendant has the right of
appeal has not been made part of the record.” Id.
       The clerk’s record establishes the punishment assessed by the court does not exceed the
punishment recommended by the prosecutor and agreed to by the defendant. Ordinarily, “[i]n a
plea bargain case . . . a defendant may appeal only: (A) those matters that were raised by written
motion filed and ruled on before trial, or (B) after getting the trial court’s permission to appeal.”
TEX. R. APP. P. 25.2(a)(2). However, when a defendant waives this limited right to appeal, the
defendant may appeal only if the trial court later gives its express permission. See Willis v. State,
121 S.W.3d 400, 403 (Tex. Crim. App. 2003); Monreal v. State, 99 S.W.3d 615, 622 (Tex. Crim.
App. 2003). The clerk’s record does not indicate the trial court gave appellant permission to
appeal. The trial court’s certification therefore appears to accurately reflect that this is a plea
bargain case, appellant does not have a right to appeal, and appellant waived any limited right to
appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding that court of
appeals should review clerk’s record to determine whether trial court’s certification is accurate).

       Appellant is hereby given notice that this appeal will be dismissed pursuant to rule
25.2(d) of the Texas Rules of Appellate Procedure unless written consent to appeal and an
amended certification showing that appellant has the right to appeal is made part of the appellate
record by December 8, 2014. See TEX. R. APP. P. 25.2(d), 37.1; Daniels v. State, 110 S.W.3d
174 (Tex. App.—San Antonio 2003, order), disp. on merits, No. 04-03-00176-CR, 2003 WL
21508347 (July 2, 2003, pet. ref’d) (not designated for publication).

        We order all appellate deadlines are suspended until further order of the court. We
further order the clerk of this court to serve copies of this order on the attorneys of record and
the court reporter.



                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of November, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court